DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the replacement drawing in view of the Remarks filed 10/28/2021, the drawing objection has been withdrawn.
In response to the amendment to the specification in view of the Remarks filed 10/28/2021, the specification objection has been withdrawn.
In response to the claims amendment filed 10/28/2021, the claims objection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 and 02/16/2021 are being considered by the examiner expect where there is line thru because those references already have been considered and recorded in persecution history (See Form 890 mailed 7/28/2021). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Anderson (US 6,298,401 B1) (hereinafter “Anderson”).

	Anderson discloses; 
Regarding claim 29, a system comprising: 
a plurality of object-oriented memory devices capable of inter-object-oriented- memory-device communication [i.e., system 100 includes object oriented data storage devices 110 and 112 (col. 3, line 41 – 43), (see figure 1)]; and 
a plurality of hardware clients, each hardware client of the plurality of hardware clients configured to communicate, directly, to a respective object-oriented memory device of the plurality of object oriented memory devices via object-oriented message transactions, the inter-object-oriented-memory-device communication effecting inter- hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions [i.e., storage devices 110 and 112 are also provided with an input/output (I/O) channel attachment to requesters 116, 118 and 120, which will access devices 110 and 112. Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)].  
Regarding claim 30, a method comprising: 
communicating, at an object-oriented memory device, directly with a hardware client of a plurality of hardware clients via object-oriented message transactions, the object-oriented memory device capable of inter-object-oriented-memory-device communication [i.e., storage devices 110 and 112 are also provided with an input/output (I/O) channel attachment to requesters 116, 118 and 120, which will access devices 110 and 112. Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)]; and 
effecting inter-hardware-client communication among the plurality of hardware clients based on the inter-object-oriented-memory-device communication and the object- oriented message transactions [i.e., Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)].

Allowable Subject Matter
Claims 1 – 3, 5, 6, 8 – 17, 19, 20, 22 – 28, and 31 – 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior arts Anderson and Nellans discloses a centralized object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the centralized object-oriented memory device configured to (i) employ a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and 
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claim 15, none of the prior arts Anderson and Nellans discloses communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; and effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including employing, at the centralized object-oriented memory device, (i) a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the 
Regarding claim 31, none of the prior arts Anderson and Nellans discloses a centralized object-oriented memory device including at least one physical memory and a hardware controller; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the hardware controller configured to: enable bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generate the unsolicited message; and broadcast the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile 
Regarding claim 32, none of the prior arts Anderson and Nellans discloses communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory and a hardware controller, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including enabling, by the hardware controller, bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generating, at the hardware controller, the unsolicited message; and broadcasting the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to claims 1 - 28 have been fully considered and are persuasive. The art rejection of claims 1 - 28 has been withdrawn. 
Applicant's arguments, see the Remarks with respect to claims 29 and 30 have been fully considered but they are not persuasive because of the followings;
Regarding claims 29 and 30, applicant argued that “Anderson does not teach or suggest “inter-object –memory-device communication,” much less that such “inter-object-oriented-memory-device” “communication” “effect[s] inter-hardware-client communication among the plurality of hardware clients” “based on the object-oriented message transactions,” as required by Applicant’s independent claim 29” (See Remarks; pages 38 and 39).
The Examiner respectfully disagrees with this argument because Anderson discloses sharing data retrieved from the object oriented storage devices 110, 112 using object oriented request/transaction between plurality of the requestors 116, 118, 120 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44). Therefore, there is inter-requestors communication among the plurality of requestors facilitated by the storage devices 110, 112, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194